IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT JACKSON                       FILED
                                                              March 27, 2008
                        FEBRUARY 1997 SESSION
                                                              Cecil Crowson, Jr.
                                                               Appellate Court Clerk


MICHAEL SOUTH,                    )    C.C.A. NO. 02C01-9609-CR-00312
                                  )
            APPELLANT,            )    SHELBY COUNTY
                                  )
VS                                )    HON. L. T. LAFFERTY,
                                  )    JUDGE
STATE OF TENNESSEE,               )
                                  )    (Post Conviction - Aggravated Rape;
            APPELLEE.             )     Aggravated Robbery)



FOR THE APPELLANT:                     FOR THE APPELLEE:

ROBERT C. IRBY                         CHARLES W. BURSON
4345 Malory Ave., E                    Attorney General and Reporter
Memphis, TN 38111
                                       DEBORAH A. TULLIS
                                       Assistant Attorney General
                                       450 James Robertson Parkway
                                       Nashville, TN 37243-0493

                                       JOHN W. PIEROTTI
                                       District Attorney General

                                       KEVIN R. RARDIN
                                       Assistant District Attorney
                                       201 Poplar Avenue, Suite 301
                                       Memphis, TN 38103-1947




OPINION FILED:



AFFIRMED - RULE 20 ORDER



JOE G. RILEY,
JUDGE
                              ORDER
       This is an appeal from the trial court’s dismissal of a post-conviction relief

petition. The appellant, Michael South, was convicted of aggravated rape and

aggravated robbery and sentenced to serve 60 years and 30 years, respectively.

The sentences were ordered to be served consecutively. We affirm the dismissal

of the petition.

       In his petition seeking post-conviction relief, the sole issue was whether

South had been denied effective assistance of counsel. After an evidentiary

hearing, the trial judge filed an excellent, detailed opinion. The trial judge found that

counsel’s performance was not deficient and denied relief. We have reviewed the

briefs, transcript of the hearing, opinion and order denying relief and the entire

appellate record. The evidence in the record does not preponderate against the

findings and conclusions of the trial court.

       The judgment of the trial court is AFFIRMED pursuant to Rule 20 of the

Tennessee Court of Criminal appeals.




                                            JOE G. RILEY, JUDGE




CONCUR:




JOE B. JONES, PRESIDING JUDGE




JOHN H. PEAY, JUDGE




                                           2